Citation Nr: 1134522	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  09-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from February 1999 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In June 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at Newark, New Jersey (commonly called a travel Board hearing).  A transcript of that hearing is on file.  At the hearing the Veteran submitted information obtained from the internet, together with a waiver of initial RO consideration of that evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records (STRs) show that in January 2000 the Veteran complained of vague abdominal symptoms.  Associated with the STRs is a psychiatric admission assessment of the Kimball Medical Center which shows that the Veteran had not adjusted to military life and had had increasing depression with suicidal thoughts.  He had engaged in self-mutilation, by burning himself, and drinking alcohol heavily.  He denied any history of anxiety, depression or suicidal thought prior to the past six months.  On mental status examination, overall his mood was depressed but his affect, while appropriate, was somewhat blunted.  The admitting diagnoses were a depressive disorder, not otherwise specified; rule out major depression, single episode without psychotic features; alcohol abuse; and rule out adjustment disorder with depressed mood.  

STRs beginning February 11, 2000, show that the Veteran had left a private hospital that day and reported to his ship.  On evaluation his affect was labile and he had difficulty concentrating.  His thought content was tangential at times.  The assessment was major depression, not otherwise specified.  

STRs of February 12, 2000, include a notation that the Veteran had a two month history of depressed mood, with progressive worsening and periods of self-mutilation.  He had gone to "VA x 2" weeks ago and was then seen at a civilian mental health facility "x 1' week ago, and eventually returned to the military.  There was an axis I diagnosis of a depressive disorder, not otherwise specified, by history, and alcohol abuse, by history; and borderline and narcissistic traits.  

A February 24, 2000, Memorandum that the Veteran was to be given an administrative separation from service due to unsuitability, having been diagnosed with an adjustment disorder associated with occupational stressors.  It was also noted that he had been diagnosed with alcohol dependency.  

Associated with that Memorandum is a Transdisciplinary Discharge Form which reflects that the Veteran had been hospitalized from the 18th to the 23rd of February 2000.  He had been admitted for suicidal ideation.  He had been diagnosed with a depressive disorder, not otherwise specified, by VA, and with alcohol dependence by the ship psychologist.  He stabilized rapidly on the ward.  The diagnoses were an adjustment disorder with mixed disturbances of emotion and conduct; alcohol dependence with physiological dependence; and occupational problem.  

A medical history questionnaire in conjunction with a March 2000 examination for service separation noted that the Veteran had been hospitalized from the 7th to the 11th of February 2000 at the St. Barnabus Mental Health facility in Lakewood, New Jersey.  He had been hospitalized at the Portsmouth Naval Hospital from the 18th to the 23rd of 2000 for depression and suicidal thoughts, as well as alcohol abuse.  

In the Veteran's original claim for service connection for PTSD in December 2006 he reported having been treated in May 2000 at the St. Barnabus Behavioral Health clinic and at the Norfolk Naval Hospital in November 2000.  Since the Veteran was discharged from active service in March 2000, it is clear that both of these dates are incorrect and, also, that he was hospitalized at a military medical facility in Portsmouth, Virginia, and not Norfolk, Virginia.  

In a February 2007 report from a licensed clinical social worker of the Evers Psychological Associates, based on 4 evaluations in that same month, it was noted that the Veteran had been onboard the U.S.S. Roosevelt perhaps 2 or 3 weeks when a sailor had been decapitated by a steel cable in a ship identification exercise referred to as "Snoopy Away."  Thereafter, he had been fearful every time he had to go to the tip of the ship to participate in this exercise.  He also reported being given anthrax vaccinations against his will and submitting to them only in the face of severe punishment.  Because of these incidents, his nerves were shot and he went AWOL.  He admitted drinking excessive amount of alcohol 2 or 3 times weekly.  He presented with the classic signs and symptoms of PTSD.  He also worried about whether the inservice anthrax injections would eventually harm or kill him.  It was felt that he had chronic moderate PTSD as a direct result of service in the Navy.  The diagnoses were chronic moderate PTSD, alcohol dependence, and antisocial traits.  

On VA Form 21-0781, Statement in Support of Claim for PTSD, in June 2007 the Veteran reported that death of a fellow shipmate onboard the U.S.S. Roosevelt, while in the Southern Arabian Gulf had occurred in June 2000 (again after his March 2000 discharge from service).  

The RO made a Formal Finding in September 2007 that the information required to corroborate the stressful events described by the Veteran were insufficient to continue requesting the U.S. Army and Joint Services Records Research Center (JSRRC) to search for said stressful events.  The RO specified that the Veteran had described the decapitation event as having occurred in June 2000, and because he had been discharged in March 2000 he could not have witnessed such an event.  

On VA psychiatric examination in February 2008 the Veteran's claim file was reviewed.  The examiner noted that the decapitation event, if it occurred in June 2000, could not have been witnessed by the Veteran because he was discharged from service in March 2000.  This indicated that the Veteran was not a reliable historian or had a questionable history.  It was clear that there were certain events that the Veteran would not go into as he maintained a very guarded, defensive, and evasive personality.  The examiner noted that the problem of the decapitation was not admitted to or discussed in any detail by the Veteran during the interview.  After relating the early portion of his military service, the examiner noted that he did not believe that the Veteran was as confused as he presented.  It appeared that he had tried to make up different stories and was having difficulty memorizing either the different dates or was trying to keep different stories that he had told consistent with one another.  

As to stressors, the Veteran stated that while stationed shipboard, he began to have stomach problems and had to go to the bathroom all the time.  He had been upset because he had been forced to receive Anthrax inoculations.  He denied receiving current psychiatric treatment.  When questioned about his bathroom difficulties, he reported having had diarrhea and being unable to get to a bathroom soon enough on 4 occasions in the past 6 months.  On mental status evaluation he was guarded, defensive, and evasive.  He had to be prodded and often did not seem to recall specific events.  He appeared to conveniently remember and forget dates based upon the history he was providing.  

The examiner concluded that the Veteran did not appear to manifest any clinically hard signs for an Axis I diagnosis.  He appeared to meet the diagnostic criteria for a personality disorder, not otherwise specified.  He did not meet all the criteria for schizotypal personality disorder or all the criteria for an antisocial personality disorder.  He did appear to experience anxiety and depression.  There did not appear to be any noted connection between his personality disorder and his service-related activity.  

In summary the examiner stated that the Veteran was an unreliable historian and had provided conflicting information as to his symptoms and his military history.  The stressors he previously related did not match the history given to the examiner.  The stressors he provided the examiner did not appear to rise to the level to be causally related to current symptoms.  There did not appear to be a causal relationship between ongoing personality symptoms and his experiences in the military.  

At the June 2011 travel Board hearing the Veteran testified that his first duty assignment was on the CVN-71, the aircraft carrier U.S.S. Roosevelt, in August 1999.  While onboard that ship a test was done of the automatic weapons system but a cable was cut and the remaining portion of the cable killed one of the Veteran's shipmates.  He had not witnessed this event. Page 3 of the transcript.  However, he was onboard the ship when it happened.  He had submitted a statement to VA indicating that this event had occurred in August or September 1999, but this approximate date was incorrect.  Following this event, his stress level increased and he developed severe anxiety and sleeping difficulties.  He became overly stressed and no longer felt comfortable being on the flight deck, even though he was required to be there.  Page 4.  As a result of this he sought counseling from the chaplain of the ship.  He had sought medical help onboard the ship many times but there was really nothing they could do.  After they returned from the Persian Gulf his behavior had been classified as an adjustment disorder.  Being unable to handle the stress, he went AWOL.  His father had taken him to the St. Barnabas Mental Health Clinic in Toms River, where he stayed for two weeks.  He was released into the care of military personnel and after checking back in with his ship he was taken to the Portsmouth Military Hospital for mental health treatment which included his being heavily medicated.  Information from the Internet, consisting of an article in the Santa Clara Weekly about a man (other than the Veteran) who after graduating from high school in 1999 went into the Navy and while onboard the USS Roosevelt had see a friend killed while onboard the ship.  Page 5.  

The Veteran was currently being treated for PTSD at the "Everest" Group which was part of the New Jersey state PTSD program.  He did not take any prescription medication but, rather, self-medicated by drinking alcohol pretty much daily.  He did not like dealing with people and had no friends but, rather, spoke only with his family. He had sleep disturbance, and drinking alcohol helped him to sleep.  Due to the alcohol he had been in trouble many times.  Page 6.  His father had called the police a couple of times because the Veteran had some anger issues.  Page 7.  

The Veteran also testified that following the death of a crew member on the CVN-71 he had been afraid to go on the flight deck because he was afraid that the same accident which had killed a crew member might happen again.  Page 7.  The actual environment made him fearful to go back on the flight deck to participate in any further testing of the weapons system.  Page 10.  

The service representative stated that the Veteran's claim was denied solely because (in a prior statement) he had been chronologically off by a year as to the time of the incident.  Based on information obtained from the Internet article, supposing the person in the article had graduated from high school in May or June 1999, and then had several months of basic training, he would have been on the CVN-71 in August or September 1999 when the fatal accident occurred on the flight deck of that ship.  The Veteran further testified that while still on the CVN-71 there had been a fundraiser for the family of that deceased crew member.  The Veteran did not know why there was so little information about the incident on the Internet.  Page 10.  The Veteran also testified that the stress that he felt when on the flight deck following this incident was the "occupational" stressor which was referred to in his service records.  Page 11.  While he had not actually witnessed the death of his fellow crew member, that person's death was evidence of the extreme danger which the Veteran faced in performing his duties onboard ship.  Pages 11 and 12.  Thus, his PTSD stressor was not the death of his fellow crew member but the extreme danger which the Veteran faced in performing his duties onboard ship and the death of the crew member was offered as evidence of that danger.  Page 12.  

With regard to the Veteran's alleged in-service stressor, the Board notes that Veteran's service records confirm that the Veteran presented with an adjustment disorder associated with occupational stressors while on active duty.  While there is no specific verification that the death of a crew member occurred onboard the U.S.S. THEORDORE ROOSEVELT, given that the occupational stressors are verified, the evidence is sufficient to find that he was exposed to the stressor of his fear of extreme danger in performing the duties, i.e., participating in testing exercises of automatic weapons systems, associated with his military occupational specialty onboard the U.S.S. THEORDORE ROOSEVELT, even without explicit documentation of a death occurring during a testing exercise at the time the Veteran was onboard ship.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).  Thus, resolving all reasonable doubt in favor of the Veteran, the Board accepts that this reported stressor is verified by the evidence of record.  38 C.F.R. § 3.102.

Records of the Veteran's private hospitalization from 7th to the 11th of 2000 at the St. Barnabus Mental Health facility in Lakewood, New Jersey, and those of his inservice hospitalization at the Portsmouth Naval Hospital from the 18th to the 23rd of 2000 are not on file.  Also, there is evidence that the Veteran sought VA treatment prior to the aforementioned hospitalizations, although it has not been indicated in the records on file which VA facility the Veteran sought such treatment.  Since these records are the earliest records of treatment or evaluation of the Veteran for psychiatric purposes they must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him for the approximate dates in either January or February 2000 that he sought VA treatment and, also, at which VA facility(ies) he sought such treatment.  

Then, take the appropriate steps to obtain those records and associate them with the claim file.  

If the Veteran is unable to specify either the date(s) when he sought psychiatric treatment or evaluation, or he is unable identify the specific VA facility at which he sought treatment or evaluation; or if he fails to respond at all, the appropriate steps must nonetheless be take to the extent possible, to locate any VA medical records pertaining to the Veteran during January or February, or both, 2000.  

2.  Request the Veteran to execute and return the necessary authorization form for the release of medical records of his private hospitalization at the St. Barnabus medical facility for mental health purposes in February 2000.  If obtained, those records should be associated with the claim file.  

3.  Take the appropriate steps to obtain the records of the Veteran's hospitalization during his military service from the 11th to the 23rd of February 2000 at Portsmouth, Virginia, medical facility for mental health purposes.  If located and obtained, those records should be associated with the claim file.  

4.  After associating with the claim file all available records received pursuant to the development requested above, schedule the Veteran for a VA psychiatric examination by an appropriate specialist to determine the nature and etiology of any psychiatric disorder found to be present; and to determine if the Veteran meets the diagnostic criteria for PTSD and, if so, whether such is linked to the verified in-service stressor, i.e., the Veteran's (perceived or actual) fear of extreme danger in participating in the testing exercises of automatic weapons systems onboard the U.S.S. THEODORE ROOSEVELT.  The examiner must review the evidence in the claims folder in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims folder.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail.  

The examiner must offer an opinion addressing the following questions:

a.  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  If so, is it at least as likely as not (50 percent or greater probability) that such mental disorder is casually linked to the verified in-service stressor of the Veteran's (perceived or actual) fear of extreme danger in participating in the testing exercises of automatic weapons systems onboard the U.S.S. THEODORE ROOSEVELT?

b.  Has the Veteran developed an acquired psychiatric disorder other than PTSD, and; if so, please specify the diagnosis or diagnoses.  Is it at least as likely as not (50 percent or greater probability) that any current diagnosis of a psychiatric disorder, other than PTSD, had its onset during service; or, was such disorder caused by any incident or event that occurred during service, to include the verified in-service stressor of the Veteran's (perceived or actual) fear of extreme danger in participating in the testing exercises of automatic weapons systems onboard the U.S.S. THEODORE ROOSEVELT?

The examiner is asked to provide the rationale used in formulating his or her opinion in the written report.  In doing so, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.

5.  To help avoid future remand, the RO must ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the foregoing, and any other development deemed warranted by the record, the RO should readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, in light of all applicable evidence of record and all pertinent legal authority, as appropriate, and the recently enacted provisions of the VCAA and enabling regulations.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished with a supplemental statement of the case (SSOC) and the Veteran and his representative should also be afforded the opportunity to respond thereto before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


